DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 7 July 2021.  Claims 1-20 are pending and considered below.         

Priority
	Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicants claim priority to previously filed applications results in the conclusion the instant application is a continuation of U.S. Patent Application No. 16/006,718, filed June 12, 2018 (now U.S. Patent No. 11,068,933), and is recognized as a continuation-in-part of U.S. Patent Application No. 16/006,075, filed on June 12, 2018 (now U.S. Patent No. 10,521,820).  Therefore the instant application is afforded a priority date of 12 June 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,521,820 and claims 1-20 of U.S. Patent No. 11,068,933. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Examiner Note: Similar/Related elements denoted in BOLD

Instant Invention 17/305,398
Claims 1, 8, and 15:	A device, comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to: 
generate, based on received transaction data associated with a set of transactions associated with a first merchant of a set of merchants, transaction affinity relationship information, associated with a set of merchant chains in a merchant network, that includes a first affinity value, 
wherein a first merchant chain, of the set of merchant chains, is associated with the first affinity value reflecting a strength of an affinity between the first merchant and a second merchant, of the set of merchants, in the first merchant chain; 
receive, via an interface associated with the merchant network, an adjustment to the first affinity value that includes at least one of: 
modification of a first characteristic associated with a first merchant link associated with the first affinity value, or modification of a second characteristic associated with the first affinity value; and 
determine based on analyzing information associated with the adjustment, and based on the first affinity value, predictive affinity relationship information for the merchant network, 
wherein the predictive affinity relationship information includes information associated with a predicted change to a second affinity value corresponding to a second merchant chain, of the set of merchant chains.  
Claims 2, 9, and 16:	The device of claim 1, wherein the transaction affinity relationship information includes at least one of: 
hop information associated with a quantity of sequentially related transactions between an originating merchant and a terminating merchant of the first merchant chain, 
location information of the second merchant, or 
merchant chain category information associated with a transaction category associated with the second merchant.  
Claims 3, 10, and 17:	The device of claim 1, 
wherein the adjustment is associated with a reduction of the first affinity value, and 
wherein the predicted change to the second affinity value is an increase of the second affinity value.  
Claims 4, 11, and 18:	The device of claim 1, 
wherein the predicted change to the second affinity value is determined based on proposed time information associated with the adjustment and based on historical time information associated with the set of transactions, and 
wherein the proposed time information is associated with one or more transactions, of the set of transactions, included in the first merchant chain.  
Claims 5, 12, and 19:	The device of claim 1, wherein analyzing information associated with the adjustment includes analyzing at least one of. 
time information associated with the adjustment, 
location information associated with the second merchant, or 
merchant chain category information associated with a transaction category associated with the second merchant.  
Claims 6, 13, and 20:	The device of claim 1, wherein the one or more processors are further configured to: 
determine a location relationship between a fourth merchant, of the set of merchants, included in the first merchant chain and the second merchant chain, 
wherein the location relationship is determined based on analyzing a first merchant location corresponding to the second merchant and a second merchant location corresponding to a third merchant of the second merchant chain; and 
predict the predicted change to the second affinity value based on the location relationship.  
Claims 7 and 14:	The device of claim 1, wherein the interface associated with the merchant network includes a graphical representation of the merchant network including a merchant node representation associated with the set of merchants, 
wherein the merchant node representation includes representations of the set of merchant chains, and 
wherein the merchant node representation includes representations of the transaction affinity relationship information.

Issued Patents 10,521,820 and 11,068,933
Examiner Note: Claims 1-10 of issued patent 11,068,933 are reproduced below including relevant passages denoted in BOLD, as well Examiner contends the similarities include issued patent 10, 521,820. 
Claim 1:	A system for determining predictive affinity relationship information, comprising: 
transaction affinity platform computing components that execute software to perform operations that generate transaction affinity relationship information and the predictive affinity relationship information; and memory that stores the software and information used by the transaction affinity platform computing components to perform the operations to: 
receive transaction data associated with a set of transactions involving merchants and at least one user account used for the set of transactions; 
generate a transaction affinity data set based on the transaction data; 
generate the transaction affinity relationship information for a merchant affinity network based on the transaction affinity data set, the merchant affinity network including a set of merchants having affinity relationships based on the transaction data, and the transaction affinity relationship information including: 
merchant chain information for a set of merchant chains having the affinity relationships in the merchant affinity network, and for each merchant chain in the set of merchant chains, 
hop information reflecting a number of sequentially related transactions between at least an originating merchant and a terminating merchant in the merchant chain, 
merchant location information reflecting one or more location areas associated with each merchant in the merchant chain, 
merchant chain category information reflecting a transaction category associated with the one or more merchants, of the set of merchants, in the merchant chain, and affinity value information reflecting a strength of an affinity between the one or more merchants in the merchant chain, 
where the strength is based on the transaction affinity data set; 
receive, via an interface that includes a graphical representation of the merchant affinity network, user input specifying an adjustment to a first affinity value corresponding to a first merchant chain in the set of merchant chains of the merchant chain information, the first affinity value reflecting a first strength of a first affinity between merchants included in the first merchant chain; and 
the user via user input comprising at least one of: 
graphical manipulation, via the interface, of a width associated with a first merchant link associated with the first affinity value, or 
textually changing, via the interface, the first affinity value; 
analyze at least one of: time information associated with the adjustment to first affinity value corresponding to the first merchant chain, time information associated with the merchant chains included in the transaction affinity relationship information, the merchant location information, the merchant chain category information, and the affinity value information associated with the set of merchant chains in the merchant affinity network; and 
determine predictive affinity relationship information for the merchant affinity network based on the analysis and the adjustment to the first affinity value corresponding to the first merchant chain, 
the predictive affinity relationship information including predictive change information reflecting a predicted change to a second affinity value corresponding to a second merchant chain in the merchant affinity network that is different from the first merchant chain.
Claim 2:	The system of claim 1, further comprising that the transaction affinity platform computing components perform the operations to determine the set of merchant chains and generates the merchant chain information to reflect the determined set of merchant chains, wherein the first merchant chain in the set of merchants includes a first originating merchant involving a first originating transaction included in the set of transactions and a first terminating merchant involving a terminating transaction in the set of transactions, the first originating transaction having occurred before the terminating transaction within a specified time period and the merchant chain information includes first hop information for the first merchant chain reflecting a single affinity relationship count value.
Claim 3:	The system of claim 2, wherein a second originating merchant chain includes a second merchant involved in a second originating transaction included in the set of transactions and a second terminating merchant involving a second terminating transaction in the set of transactions, wherein the second originating transaction occurred before the second terminating transaction within the specified time period, and the merchant chain information includes second hop information for the second merchant chain reflecting a single affinity relationship count value.
Claim 4:	The system of claim 2, wherein the set of merchant chains includes: 
a third merchant chain including a third originating merchant involving a third originating transaction included in the set of transactions, an intermediary merchant involving an intermediary transaction included in the set of transactions, and a third terminating merchant involving a third terminating transaction in the set of transactions, wherein the third originating transaction occurred before the intermediary transaction and the third terminating transaction and the intermediary transaction occurred before the third terminating transaction within the specified time period, and the merchant chain information includes third hop information for the third merchant chain reflecting a two affinity relationship count value.
Claim 5:	The system of claim 1, further comprising that the transaction affinity platform computing components perform the operations to receive the adjustment to the first affinity value corresponding to the first merchant chain that is a reduction of the first affinity value that reflects a reduction in an affinity relationship strength of transactions associated with the merchants included in the first merchant chain, and the predicted change to the second affinity value corresponding to the second merchant chain is an increase of the second affinity value that reflects an increase in an affinity relationship strength of transactions associated with merchants included in the second merchant chain.
Claim 6:	The system of claim 1, wherein: 
the time information associated with the adjustment to the first affinity value corresponding to the first merchant chain includes proposed time information reflecting a proposed time of day and proposed day of week corresponding to transactions included in the first merchant chain, 
the time information associated with the merchant chains included in the transaction affinity relationship information includes historical time information including time of day information and time of week information corresponding to each transaction included in each merchant chain of the set of merchant chains, and 
the transaction affinity platform computing components perform the operations to compare the proposed time information and the historical time information to predict the change to the second affinity value corresponding to the second merchant chain in the merchant affinity network.
Claim 7:	The system of claim 1, wherein: 
the merchant location information includes first merchant location information corresponding to the merchants included in the first merchant chain and second merchant location information corresponding to the merchants included in the second merchant chain, 
and the transaction affinity platform computing components perform the operations to: analyze the first merchant location information and the second merchant location information to determine a location relationship between merchants included in both the first merchant chain and second merchant chain, and 
predict the change to the second affinity value corresponding to the second merchant chain in the merchant affinity network based on at least the determined location relationship.
Claim 8:	The system of claim 1, wherein the merchant chain category information includes: 
first merchant category information corresponding to the first merchant chain, the first merchant category information reflecting a first type of transaction event, and second merchant category information corresponding to the second merchant chain, the second merchant category information reflecting a second type of transaction event, and the transaction affinity platform computing components perform the operations to: 
analyze the first merchant category information and the second merchant category information to determine a merchant category relationship between one or more of the merchants included in the first merchant chain and one or more merchants included in the second merchant chain, and predict the change to the second affinity value corresponding to the second merchant chain in the merchant affinity network based on at least the determined merchant category relationship.
Claim 9:	The system of claim 1, further comprising that the transaction affinity platform computing components perform the operations to: generate the interface and the graphical representation of the merchant affinity network, the graphical representation of the merchant affinity network including merchant node representations reflecting the set of merchants, the merchant node representations including the first merchant chain representation including a first originating merchant node representation relating to a first originating merchant included in the first merchant chain, a first terminating merchant node representation relating to a first terminating merchant included in the first merchant chain, and a first affinity relationship link representation graphically connecting the first originating merchant node representation and the first terminating merchant node representation, the first affinity relationship link representation having a first width reflecting the first affinity value between the first originating merchant and the first terminating merchant.
Claim 10:	The system of claim 9, further comprising that the transaction affinity platform computing components perform the operations to: 
generate an updated interface including an updated graphical representation of the merchant affinity network that is adjusted to reflect the predicted change to the second affinity value corresponding to the second merchant chain in the merchant affinity network and the change to the first width of the first affinity relationship link representation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per Claim 1, include the steps of:
A device, comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to: 
generate, based on received transaction data associated with a set of transactions associated with a first merchant of a set of merchants, transaction affinity relationship information, associated with a set of merchant chains in a merchant network, that includes a first affinity value, 
wherein a first merchant chain, of the set of merchant chains, is associated with the first affinity value reflecting a strength of an affinity between the first merchant and a second merchant, of the set of merchants, in the first merchant chain; 
receive, via an interface associated with the merchant network, an adjustment to the first affinity value that includes at least one of: 
modification of a first characteristic associated with a first merchant link associated with the first affinity value, or 
modification of a second characteristic associated with the first affinity value; and 
determine based on analyzing information associated with the adjustment, and based on the first affinity value, predictive affinity relationship information for the merchant network, 
wherein the predictive affinity relationship information includes information associated with a predicted change to a second affinity value corresponding to a second merchant chain, of the set of merchant chains.
Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-7 is/are drawn to a system (i.e., a machine/manufacture), claims 8-14 is/are drawn to methods (i.e., a process), and claims 15-20 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Independent claims 8 and 15 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of generating, based on received transaction data associated with a set of transactions associated with a first merchant of a set of merchants, transaction affinity relationship information, associated with a set of merchant chains in a merchant network, that includes a first affinity value, wherein a first merchant chain, of the set of merchant chains, is associated with the first affinity value reflecting a strength of an affinity between the first merchant and a second merchant, of the set of merchants, in the first merchant chain; receive an adjustment to the first affinity value that includes at least one of: modification of a first characteristic associated with a first merchant link associated with the first affinity value, or modification of a second characteristic associated with the first affinity value; and determine based on analyzing information associated with the adjustment, and based on the first affinity value, predictive affinity relationship information for the merchant network, wherein the predictive affinity relationship information includes information associated with a predicted change to a second affinity value corresponding to a second merchant chain, of the set of merchant chains
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [58] recites “transaction affinity platform 110 may include a computing system 211 having one or more processors 221, one or more memories 223, one or more Transaction Affinity Platform (TAP) components 222, and one or more input/output (I/O) components,” written description paragraph [59] recites “Processor(s) 221 may include one or more processing devices configured to perform one or more processes consistent with disclosed implementations. For example, processor(s) 221 may be programmed processor(s) that are configured to execute software instructions and process data to provide transaction affinity functionalities,” written description paragraph [61] recites “Memory 223 may include one or more storage devices that store instructions that may be used by processor(s) 221 and/or TAP components 222 to perform functions related to disclosed implementations. For example, memory 223 may include one or more software instructions, such as software components 224 that may perform one or more processes when executed by processor 221 and/or by processing component(s) of TAP components,” written description paragraph [64] recites “Computing system 211 may be communicatively connected to database(s) 227 through network 140 or may be connected to database(s) 227 via other components (e.g., TAP component(s) 222.) Database(s) 227 may include one or more memory devices that store information and are accessed and/or managed through computing system 211. The databases may include, for example, data and information related to the source and destination of a network request, the data contained in the request, and other aspects consistent with disclosed implementations,” and written description paragraph [65] recites “exemplary client 120 (e.g., client 120A or 120B). In one embodiment, client 120 may include a computing system 311 having one or more processors 321, one or more memories 323, one or more TAP components 322, and one or more input/output (I/O) devices 328. Computing system 311 may be standalone, or it may be part of a subsystem, which may be part of a larger system.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-7, 9-14, and 16-20 are directed to the judicial exception as explained above for Claims 1, 8, and 15 and are further directed to limitations directed to the tracking of sequentially related transactions, determination of affinity value changes including transaction timing, and location information, and merchant linkages.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 2-7, 9-14, and 16-20 do not add more to the abstract idea of independent Claims 1, 8, and 15 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Examiner Note: Eligibility under 35 USC 101
	Examiner has determined that should elements from the written description be incorporated into the independent claims, which elements confer improvements to the functioning of computing systems and processes, the instant invention could be determined eligible under 35 USC 101.
	First the Examiner notes that related applications, now issued patents 10,521,820 and 11,068,933 were previously determined to be eligible because of the practical application of the timely generation of merchant recommendation data before a new transaction occurs after a second transaction, the transmitting the recommendation to a user interface during the time period of a transaction event, and the selection by the user of a recommendation during the time period after transmission of the recommendation and prior to the occurrence of a new transaction.  That is, essentially a real time interaction and provision of information.
	Second the Examiner has identified elements from the written description, which if included in the independent claims 1, 8, and 15, would result in the instant application being determined eligible under 35 USC 101.  Written description at least at paragraphs [60], [67], [75], [130], and [164] discloses as recited, “transaction affinity platform 110 may be configured to perform processes that determines one or more efficient options for performing predictive affinity relationship processes to reduce resource use, data transmissions, conserve memory usage, and/or provide quick and timely information to processes and users, etc. For example, TAP components 222 may execute processes that determine, based on that a received affinity value adjustment for a merchant chain in a merchant network under analysis, may require processing a certain number of merchant chains or merchant pairs, etc. (e.g., 100 pairs) depending on the number of merchant chains in the merchant network under analysis. TAP components 222 may check the predictive merchant affinity processing value (e.g., X) against a determined threshold value (which may be defined by a user or by software components executed by one or more computing components in system 100). If the potential predictive merchant affinity processing value (e.g., X) meets or exceeds the threshold value, TAP components 222 may determine to reduce the amount of information to process to facilitate efficient dynamic processing to provide predictive affinity relationship information in a timely fashion,” and thus denotes a number of advantages in terms of computing resource usage by the reduction or optimization of computing resources as a consequence implementing an information threshold value which results in the performance of the invention in a timely fashion and the optimization of computing resource usage. 
	The incorporation of either processing advantage positively recited in the independent claims 1, 8, and 15 will result in the instant invention being determined to be eligible under 35 USC 101, subject to further consideration and evaluation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (20190147469) in view of Ghosh et al. (20150142515).

Claims 1, 8, and 15:	Hu discloses a device, method, and computer readable medium comprising: one or more memories; and one or more processors, coupled to the one or more memories ([29, 30, 69-77]), configured to: 
generate, based on received transaction data associated with a set of transactions associated with a first merchant of a set of merchants, transaction affinity relationship information, associated with a set of merchant chains in a merchant network, that includes a first affinity value ([33-38, 39 “regional merchant clustering engine 218 can generate a cluster of merchants based on each geographic region identified by the regional classification module 202 and based on the merchants identified to be in each of those geographic regions by the merchant distance calculation engine 214. In addition to geographic location, the regional merchant clustering engine 218 can determine which merchants are to be populated in each cluster based on the parameters identified by the consumer shopping behavior engine 216. The regional merchant clustering engine 218 can generate multiple different merchant clusters for a given geographic region,”]), 
wherein a first merchant chain, of the set of merchant chains, is associated with the first affinity value reflecting a strength of an affinity between the first merchant and a second merchant, of the set of merchants, in the first merchant chain ([34-38, 39 “regional merchant clustering engine 218 can generate multiple different merchant clusters for a given geographic region. Each merchant cluster can be associated with a specific combination of parameters. For example, the regional merchant clustering engine 218 can generate multiple different merchant clusters for each geographic region based on the different merchant classifications by separating them by parameter (e.g., a first cluster of merchants in New York City for wealthy women in their thirties, a second cluster of merchants in New York City for graduate students in their mid-twenties, etc.). Each cluster of merchants can be generated based on a combination of geographic location of the merchants, parameters associated with the merchants (e.g., spending power and/or financial status of consumers, age groups of consumers, gender of consumers, etc.), and based on data obtained from the consumer transaction database 208 that indicates which merchants a particular demographic of consumers visit,” 42-45]).
determine based on analyzing information associated with the adjustment, and based on the first affinity value, predictive affinity relationship information for the merchant network ([34-38, 39 “regional merchant clustering engine 218 can generate a cluster of merchants based on each geographic region identified by the regional classification module 202 and based on the merchants identified to be in each of those geographic regions by the merchant distance calculation engine 214. In addition to geographic location, the regional merchant clustering engine 218 can determine which merchants are to be populated in each cluster based on the parameters identified by the consumer shopping behavior engine,” 45 “creating regional merchant clusters and normalizing the cluster labels for each merchant in these regional merchant clusters across different geographic regions, the disclosed system 200 can generate a new domain of independent variables in the different geographic location to predict consumer behavior pattern, which can increase the predictive power of customer behavior prediction models. By using such normalized regional merchant clusters, merchants and/or advertisers can find the appropriate target consumers and/or geographic regions for their local stores' promotion and advertisement,”]);
wherein the predictive affinity relationship information includes information associated with a predicted change to a second affinity value corresponding to a second merchant chain, of the set of merchant chains ([40 “country level reference merchant cluster can serve as reference for the cluster realignment module 204 to realign the regional merchant clusters generated by regional merchant clustering engine 218. Merchant clusters can be generated based on the level of activity between a set of merchants by the same consumer. For example, the strength of the linkage between a pair of merchants determined by the reference cluster engine 226 can be proportional to the number of times a particular consumer visits that pair of merchants,” 43 “cluster realignment module 204 can include at least a processor 232, a reference vector engine 234, a regional cluster vector engine 236, and a realignment match engine 238. The cluster realignment module 204 can realign the cluster labels initially assigned to different regional merchant clusters by merchant type with respect to the reference merchant cluster. For example, the cluster realignment module 204 can realign the cluster labels for merchants in regional merchant clusters so that each merchant in each regional merchant cluster is assigned the same cluster label assigned to a merchant of the corresponding merchant type in the reference merchant cluster(s),”]). 
Hu does not explicitly disclose, however Ghosh discloses: 
receive, via an interface associated with the merchant network, an adjustment to the first affinity value that includes at least one of ([31]): 
modification of a first characteristic associated with a first merchant link associated with the first affinity value ([35-44, 45 “relational strength index may be graphically represented by the width of a single line connecting two merchant entities. For example, the magnitude of the relational strength index between two merchant entities may be directly proportional to the thickness of the displayed connecting line (e.g., the thicker the line, the stronger the transactional affinity/relationship between the two merchant entities). In yet another embodiment, the relational strength index between two merchant entities may be represented by different colored lines (e.g., "warmer colors" like red and orange indicate a strong relational strength index shared between the two merchant entities)]), or 
modification of a second characteristic associated with the first affinity value ([35-44, 45 “relational strength index may be graphically represented by the width of a single line connecting two merchant entities. For example, the magnitude of the relational strength index between two merchant entities may be directly proportional to the thickness of the displayed connecting line (e.g., the thicker the line, the stronger the transactional affinity/relationship between the two merchant entities). In yet another embodiment, the relational strength index between two merchant entities may be represented by different colored lines (e.g., "warmer colors" like red and orange indicate a strong relational strength index shared between the two merchant entities)]).
Therefore it would be obvious for Hu to receive, via an interface associated with the merchant network, an adjustment to the first affinity value that includes at least one of: modification of a first characteristic associated with a first merchant link associated with the first affinity value; or modification of a second characteristic associated with the first affinity value as per the steps of Ghosh in order enable advertising campaigns to be implemented by merchants more easily by integrating visual and statistical elements based upon consumer merchant affinities as well as affinities between merchant types, and thereby potentially increase consumer satisfaction and activities with merchants.

Claims 3, 10, and 17:	Hu in view of Ghosh discloses the device, method, and storage medium of claims 1, 8, and 15 above, and Hu further discloses: 
wherein the adjustment is associated with a reduction of the first affinity value ([43 “cluster realignment module 204 can realign the cluster labels initially assigned to different regional merchant clusters by merchant type with respect to the reference merchant cluster. For example, the cluster realignment module 204 can realign the cluster labels for merchants in regional merchant clusters,” 44, 45, 51 “cluster dendrogram 450 illustrates that the degree of linkage between certain merchants within a particular can be higher than other merchants in that same cluster (e.g., there are subgroupings of merchants within a given cluster). Such a cluster dendrogram can be generated by the regional merchant clustering engine,” 53]), and 
wherein the predicted change to the second affinity value is an increase of the second affinity value ([44 “realignment match engine 238 can realign the cluster labels in each regional merchant cluster based on the determined optimized cluster label realignment scheme to normalize each regional merchant cluster with respect to the reference merchant cluster so that different merchant clusters can be compared across different geographic regions in a more uniform manner. After the realignment match engine 238 has performed such cluster label realignment of each regional merchant cluster, different merchant clusters from different geographic regions can be compared against each other to identify actionable customer shopping behavior and/or patterns both in a local and geographically wider context. For example, after realignment of merchant cluster labels in each regional merchant cluster, a cluster label of ‘1’ can identify a certain type of merchant and/or a particular aggregate merchant (i.e., chain store) across many different regions,” 45 “ 46 “regional merchant clusters can be used to provide consumers with a recommendation of a merchant at which to shop to satisfy their shopping experience. For example, by determining the customer segment that a particular consumer belongs to and/or by determining, from the transactional data of a given consumer, that the consumer has shopped at a merchant in an established regional merchant cluster, the disclosed system 200 can provide a recommendation for another merchant that that consumer should consider shopping (e.g., another merchant in that identified regional merchant cluster),” 53]).  

Claims 4, 11, and 18:	Hu in view of Ghosh discloses the device, method, and storage medium of claims 1, 8, and 15 above, and Hu does not explicitly disclose, however Ghosh discloses: 
wherein the predicted change to the second affinity value is determined based on proposed time information associated with the adjustment and based on historical time information associated with the set of transactions ([34 “determine a relational strength index that represents the strength of the relationship (i.e., a transactional affinity) between the first merchant entity and each of the other merchant entities. In some embodiments, the relational strength index may be determined using i) the frequency in which common customers shopped at the two associated merchant entities, ii) the geographical distance in which common customers needed to travel between the two associated merchant entities, iii) the elapsed time period in which the common customers shopped at the two associated merchant entities,” 41 “relational strength module 118 may be configured to calculate a relational strength index that represents the strength of the relationship (i.e., a transactional affinity) between the first merchant entity and the second merchant entity. The relational strength index may be represented either numerically or graphically by relational strength,”]), and 
wherein the proposed time information is associated with one or more transactions, of the set of transactions, included in the first merchant chain ([19 “data filters may include time based filters configured to extract data based on a location-based parameter, such as a particular hour of the day, a day of the week, or any defined time period (e.g., last 30 minutes, 24 hours, 14 days, 5 years, etc.). Other data filters may also include geographical based filters configure to extract data based on location-based parameters, such as defined area,” 20]).  
Therefore it would be obvious for Hu wherein the predicted change to the second affinity value is determined based on proposed time information associated with the adjustment and based on historical time information associated with the set of transactions and wherein the proposed time information is associated with one or more transactions, of the set of transactions, included in the first merchant chain as per the steps of Ghosh in order enable advertising campaigns to be implemented by merchants more easily by integrating visual and statistical elements based upon consumer merchant affinities as well as affinities between merchant types, and thereby potentially increase consumer satisfaction and activities with merchants.

Claims 6, 13, and 20:	Hu in view of Ghosh discloses the device, method, and storage medium of claims 1, 8, and 15 above, and Hu further discloses wherein the one or more processors are further configured to: 
determine a location relationship between a fourth merchant, of the set of merchants, included in the first merchant chain and the second merchant chain ([40 “reference cluster engine 226 can use aggregate merchants (i.e., chain stores) as a means of normalizing the regional merchant clusters with respect to the country-level reference merchant cluster(s). For example, as illustrated in FIGS. 5A and 5B, the reference cluster engine 226 can compare the reference merchant cluster against the regional merchant cluster(s) based on the type of merchant and calculate a match score,” 44, 45]), Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the aggregation of merchants into clusters and chains to include the claimed fourth merchant.
wherein the location relationship is determined based on analyzing a first merchant location corresponding to the second merchant and a second merchant location corresponding to a third merchant of the second merchant chain ([45 “supermarket A and restaurant B are highly correlated and have been grouped in one merchant cluster based on the local consumer transaction data. Such merchant clustering can indicate that customers are likely to visit and spend money at these merchants (i.e., supermarket A and restaurant B) together. In some embodiments, the merchants in same cluster can be encouraged to ‘cartelize’ and/or form a merchant alliance. For example, when a customer makes a transaction at supermarket A, the disclosed system 200 can automatically check the transaction history of that customer and decide whether to provide that customer with a personalized discount coupon for restaurant B if supermarket A and restaurant B are part of the same merchant cluster,”]); and 
predict the predicted change to the second affinity value based on the location relationship ([45 “generate a new domain of independent variables in the different geographic location to predict consumer behavior pattern, which can increase the predictive power of customer behavior prediction models. By using such normalized regional merchant clusters, merchants and/or advertisers can find the appropriate target consumers and/or geographic regions for their local stores' promotion and advertisement,”]). 

Claims 7 and 14:	Hu in view of Ghosh discloses the device, method, and storage medium of claims 1, and 8 above, and Hu does not explicitly disclose however Ghosh discloses: 
wherein the interface associated with the merchant network includes a graphical representation of the merchant network including a merchant node representation associated with the set of merchants ([42-45, Figs. 4, 5]), 
wherein the merchant node representation includes representations of the set of merchant chains ([42-45, Figs. 4, 5]), and 
wherein the merchant node representation includes representations of the transaction affinity relationship information ([42-45, Figs. 4, 5]).
Therefore it would be obvious for Hu wherein the interface associated with the merchant network includes a graphical representation of the merchant network including a merchant node representation associated with the set of merchants, wherein the merchant node representation includes representations of the set of merchant chains, and wherein the merchant node representation includes representations of the transaction affinity relationship information as per the steps of Ghosh in order enable advertising campaigns to be implemented by merchants more easily by integrating visual and statistical elements based upon consumer merchant affinities as well as affinities between merchant types, and thereby potentially increase consumer satisfaction and activities with merchants.

Claim(s) 2, 5, 9, 12, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (20190147469) in view of Ghosh et al. (20150142515) and in further view of Carlson et al. (20160343017).

Claims 2, 9, and 16:	Hu in view of Ghosh discloses the device, method, and storage medium of claims 1, 8, and 15 above, and Hu does not explicitly disclose, however Carlson discloses wherein the transaction affinity relationship information includes at least one of: 
hop information associated with a quantity of sequentially related transactions between an originating merchant and a terminating merchant of the first merchant chain ([251, 258, 289, 290, 317 “meet the requirement of the purchase event (401), the user (101) is required to complete the events that are prerequisite events of the purchase event (401), prior to the completion of the transaction that may qualify for the purchase event (401). After the user (101) meets the requirement of the purchase event (401), the prerequisite condition for the next event following purchase event (401) is satisfied; and the detection of a transaction that satisfies the requirements of the next event can be performed,”]); 
location information of the second merchant ([289]), or 
merchant chain category information associated with a transaction category associated with the second merchant ([329 “requirements of the purchase options associated with the new or subsequent events may be formulated based on the transaction amount, the timing of the transaction, the identity and/or location of the merchant involved in the transaction, the identification of the product and/or service to be purchased in the transaction,” 335, 365]). 
Therefore it would be obvious for Hu wherein transaction affinity relationship information includes at least one of: hop information associated with a quantity of sequentially related transactions between an originating merchant and a terminating merchant of the first merchant chain; location information of the second merchant, and merchant chain category information associated with a transaction category associated with the second merchant as per the steps of Carlson in order enable advertising campaigns to be implemented by merchants more easily by integrating visual and statistical elements based upon consumer merchant affinities as well as affinities between merchant types, and thereby potentially increase consumer satisfaction and activities with merchants.

	Claims 5, 12, and 19:	Hu in view of Ghosh discloses the device, method, and storage medium of claims 1, 8, and 15 above, and Hu does not explicitly disclose, however Carlson discloses wherein analyzing information associated with the adjustment includes analyzing at least one of: 
time information associated with the adjustment ([319, 321, 332, 333 “pattern required by the event (409) is detected for a user (101), a message announcing the benefit of a purchase in accordance with the specification of the purchase event (405) is transmitted to the respective user,”]), 
location information associated with the second merchant ([217 “based on the information about the last purchase of the user (101) from the merchant operating the transaction terminal (105) (or another merchant), and/or the information about the location of the user (101), such as the location determined based on the location of the transaction terminal (105) and/or the location of the merchant operating the transaction terminal,” 329 “purchase event (401) may include a message announcing a plurality of new purchase options, each associated with a different offer to increase the benefit associated with the purchase made in accordance with the requirements of the event (401). The requirements of the purchase options associated with the new or subsequent events may be formulated based on the transaction amount, the timing of the transaction, the identity and/or location of the merchant involved in the transaction, the identification of the product and/or service to be purchased in the transaction,” 342]), or 
merchant chain category information associated with a transaction category associated with the second merchant ([332 “transactions of the user in a certain period of time in a specific merchant category is less than a threshold, the pattern required by the event (409) is detected. For example, in one embodiment, when the transactions of the user in a certain period of time during the day with a particular merchant is less than a threshold, the pattern required by the event (409) is detected,”]). 
	Therefore it would be obvious for Hu wherein analyzing information associated with the adjustment includes analyzing at least one of: time information associated with the adjustment, location information associated with the second merchant, or merchant chain category information associated with a transaction category associated with the second merchant as per the steps of Carlson in order enable advertising campaigns to be implemented by merchants more easily by integrating visual and statistical elements based upon consumer merchant affinities as well as affinities between merchant types, and thereby potentially increase consumer satisfaction and activities with merchants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Please see attached References Cited form 892.
See Banerjee et al. (20190347679) for disclosures related to the capture and analysis of transaction activities for the generation of travel paths highlighting specific merchants and locations.  See at least paras [72]-[79]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682